Citation Nr: 1400400	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  11 29-872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to October 1971.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from an August 2010 rating decision of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for hypertension.  

In October 2010, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing.  A transcript of that hearing is of record and associated with the claims folder.  


FINDING OF FACT

The competent and credible evidence shows that the Veteran's hypertension was diagnosed to a compensable level within one year of service discharge.  


CONCLUSION OF LAW

Hypertension was incurred by active service.  38 U.S.C.A. §§ 1110 , 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.159, 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

The Veteran asserts that service connection is warranted for hypertension.  He maintains that within one month of service discharge, he was treated by his private physician, who began treatment for hypertension and placed him on the medication for the same.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002).  Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including hypertension, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In this case, the disorder at issue is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b)  applies.  Walker v. Shinseki, 708 F.3d 1331  (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Hypertension is rated under 38 C.F.R. § 4.101, Diagnostic Code 7101, which provides that a 10 percent rating is warranted for diastolic pressure predominately 100 or more; systolic pressure predominately 160 or more, or if there is a history of diastolic pressure predominately 100 or more and the individual requires continuous medication for control.  

While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).  

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2013).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen  v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2013).  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service treatment records are devoid of findings, treatment, or diagnosis for hypertension.  On pre-induction examination, the Veteran's blood pressure reading was 130/70.  In October 1971, during his separation examination, there was no blood pressure reading taken.  

In December 1987, the Veteran was seen by Family Medicine Associates.  At that time, it was noted in his records that he had been treated for hypertension for approximately 18 years.  At the time of examination, the Veteran's physician, Dr. Fort, was increasing his medication for the treatment of his hypertension.  

Further treatment records, VA and private,  show that the Veteran has been receiving continuous treatment for hypertension.  

In October 2012, the Veteran testified at a videoconference hearing before the undersigned VLJ.  The Veteran testified that he was told to see his family doctor upon discharge.  After his service discharge, he stated that he saw Dr. Fort who told him he had high blood pressure and prescribed medication for the same.  He stated that Dr. Fort's records were not available from that time and that he was now deceased.  After Dr. Fort's death, the Veteran stated that he was seen by Dr. Guy, who is no longer in practice and his records are not available.  He indicated that he was then seen by C.A.K., MD, and he submitted all of the records he had of his treatment of the Veteran and any other records still a part of Family Medicine Associates.  

In November 2012, a medical statement was written on behalf of the Veteran by Dr. C.A.K.  He indicated, in pertinent part, that he had treated the Veteran since 1987, and it was very likely that the Veteran's onset of hypertension was during active service or shortly thereafter.  At his initial visit, he presented a prescription for Tenoretic, a medication used to treat hypertension.  The Veteran told him at that time that he had been told he had hypertension prior to service discharge, and the prescription he provided was consistent with diagnosis and treatment of hypertension in the early 1970's.  From the data he reviewed, and from his own opinion, the Veteran was treated for hypertension in November 1971, less than one year after service discharge.  

Also associated with the claims folder was a copy of a prescription dated in November 1971.  This prescription, written by Dr. Fort, was for Diuril, a prescription which according to a Patient Drug Education Monograph provided by the pharmacist, is a drug prescribed for the treatment of hypertension.  

Based on the Veteran's testimony, the evidence of record to include a copy of a prescription written in November 1971, (one month after the Veteran's service discharge) for hypertension, medical records which indicate he is treated for hypertension, and a statement from his private physician indicating that the evidence provided to him indicates the Veteran was first diagnosed with hypertension shortly after service, the Board finds that the evidence of record is at least in equipoise with regard to the claim.  Therefore, with application of the benefit of the doubt doctrine, service connection for hypertension is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the appeal is granted.  


ORDER

Service connection for hypertension is granted. 





____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


